7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to a non-provisional patent application filed on April 24, 2020. There are twenty claims pending and twenty claims under consideration. Claims 21-32 have been cancelled. This is the first action on the merits. The present invention relates to compounds having histone deacetylase (HDAC) inhibiting enzymatic activity. It further relates to processes for their preparation, to compositions comprising them, as well as their use, both in vitro and in vivo, to inhibit HDAC and as a medicine, for instance as a medicine to inhibit proliferative conditions, such as cancer and psoriasis. The present invention relates generally to a method for treatment of a sleep disorder and to 5 compositions comprising tetrahydrocannabinol (THC), cannabidiol (CBD), and cannabinol (CBN), wherein the ratio of THC:CBD:CBN by weight is A:B:C where A is between 0.0001 and 1, B is 1, and C is between 0.05 and 1. Optionally A is between 0.001 and 0.02, B is 1 and C is between 0.2 and 0.7.
Priority
U.S. Patent Application No. 16758857, filed 04/24/2020 is a national stage entry of PCT/IL2018/051134 , International Filing Date: 10/24/2018, which claims priority from U.S. Provisional Patent Application No. 62/576,685, filed on 10/25/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 31, 2020; July 12, 2021; January 25, 2022 and May 9, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant' s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Examiner’s Statement of Reasons for Allowance

	Claims 1-20 are allowed.
Claims 1-20 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a composition of claim 20 and a method of treating a sleep disorder using that composition of claim 1.
Conclusion
	Claims 1-20 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699